DETAILED REISSUE ACTION
This is a broadening reissue application (see (2), (3), and (4) below). Since the application has an effective filing date of 15 March 2013, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions; since the application has an actual filing date of 07 November 2019, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.
In the event the determination of the status of the application as subject to AIA  or pre-AIA  35 USC §§102 and/or 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Application Data Sheet
The Application Data Sheet, filed on 07 November 2019, is objected to under 37 CFR §1.176.
The “Filing By Reference” section (p. 2), part of the “Applicant 1” section (p. 6), and the “Privacy Act Statement” section (p. 9) are filled with nonsensical data.

Impermissible Recapture
New claims 20-38 are rejected as being based upon impermissible recapture under 35 USC §251.
MPEP §1412.02 reads, in part:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step one, the new claims have broadened the patented claims in two respects:
First, the patented claims require the composition to comprise about 0.0001 to about 2.0% (w/v) of a cationic antiseptic agent comprising a cationic surfactant and one of a biguanide or a bis-(dihydropyridinyl)-decane derivative, while the new claims require the composition to comprise about 2% (w/v) of chlorhexidine gluconate, but do not require cationic surfactant. This is broadening as a composition comprising chlorhexidine gluconate, but not a cationic surfactant would not have infringed the patent under reissue, but would infringe the reissued patent.
Second, the patented claims require the composition to comprise a polymer selected from a Markush-type listing of acrylate polymers, while the new claims require the composition to comprise an acrylate polymer, but do not require such polymer to be one of the enumerated alternatives. This is broadening as a composition comprising an acrylate polymer, but not one of those enumerated in the patented claims, would not have infringed the patent under reissue, but would infringe the reissued patent.
Regarding step two, MPEP §1412.02 continues in part (emphasis added):
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps:

1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application file (of the patent to be reissued) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.
If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

In this case, in respect to the first broadening aspect during the prosecution of the underlying patent the applicant amended claim 1 (Claims, filed 10 November 2016) to recite:
An antiseptic solution comprising: about 0.0001 w/v to about 2.0% w/v of a cationic antiseptic agent, wherein the cationic antiseptic agent comprises a cationic surfactant and one selected from the group consisting of a biguanide or a bis-(dihydropyridinyl)-decane derivative…

and argued (Remarks filed 10 November 2016, p. 6) that
…no combination of the cited prior art discloses or suggests at least the combination of features recited in amended claim 1, particularly, for example, “about 0.0001% w/v to about 2.0% w/v of a cationic antiseptic agent, wherein the cationic antiseptic agent comprises a cationic surfactant and one selected from the group consisting of biguanide or a bis-(dihydropyridinyl)-decane derivative.”

thus, surrendering the argued subject matter.
In respect to the second broadening aspect, during the prosecution of the underlying patent applicant amended claim 1 (Claims, filed 01 June 2017) to recite:
…a film forming polymer comprising an acrylate polymer…wherein the polymer is selected from the group consisting of 2-propenoic acid, 2-methyl-, polymer with butyl 2-propenoate and methyl 2-methyl-2-propenoate and 2-propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N-(1,1,3,3tetramethylbutyl)-2-propenamide…

and argued (Remarks, filed 01 June 2017, p.5) 
…no combination of the cited art discloses or suggests at least the combination of features recited in amended claim 1, including, for example, “wherein the polymer is selected from the group consisting of 2-propenoic acid, 2-methyl-, polymer with butyl 2-propenoate and methyl 2-methyl-2-propenoate and 2-propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N-(1,1,3,3tetramethylbutyl)-2-propenamide,” as presently claimed…Indeed, nowhere does the art as cited disclose these specific polymers…

thus, surrendering the argued subject matter.
Regarding step three, as it pertains to the first surrendered aspect—the cationic surfactant—there does not appear to be narrowing within the aspect of the surrendered subject matter and therefore there is no resultant avoidance of the recapture rule. 
Regarding step three, as it pertains to the second surrendered aspect—the film-forming acrylate polymer—there has been no material narrowing in other respects to this aspect of the patented claims and therefore there is no resultant avoidance of the recapture rule.
It is noted that the new reissue claims narrow from “…a solvent…” in the patented claims to the species isopropyl alcohol; however, this narrowing is not within the aspect of the surrendered subject matter and therefore does not result in avoidance of the recapture rule.
Since all three steps of the test for impermissible recapture, in respect to the cationic surfactant and the film-forming acrylate polymer, are met, broadened claims 20-38 are rejected under 35 USC §251.

Oath/Declaration
The Reissue Oath/Declaration, filed on 07 November 2019, is objected to as it is defective.
The reissue oath/declaration recites, in part:
…which error caused the patentee to claim less than they had a right to claim. Patentee respectfully submits that the error is corrected by the introduction of new claims 20-38. Among these, claims 20-27 relate to antiseptic solutions, claims 28-36 relate to methods of disinfecting a surface and require applying the antiseptic solution to the surface, and claims 37 and 38 relate to methods of adhering a drape to a surface and require applying the antiseptic solution to that surface. New claims 20-38 are broader in at least one respect than the original claims.

MPEP §1414(II) recites, in part (emphasis added):
[t]The oath/declaration must specifically identify an error…Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

and

For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.

The reissue oath/declaration is objected to since it only refers to the new claims relating to “antiseptic solutions”, “methods of disinfecting a surface”, and “methods of adhering a drape”, and does not identify the correctible error by reference to the specific claim language wherein lies the error as required. Further, the reissue oath/declaration fails to identify a claim that the application seeks to broaden. See 37 CFR §1.175 and MPEP §1414.
Still further, the reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application—that is the broadening of the patented claims by impermissible recapture as detailed in (2) above–is not an error in the underlying patent. See 37 CFR §1.175and MPEP §1414.

Claims 1-38 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (3) above.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 USC §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-24 and 28-33 are rejected under pre-AIA  35 USC §103(a) as being unpatentable over Canadian Patent 1,290,250 (GLUCK) in view of US Patent Application Publication 2004/0053201 (DOVGAN).
GLUCK discloses each of the limitations of the compositions and methods claimed, except for: (1) the concentration of the active ingredient; (2) the concentration of the film-forming polymer; and (3) the amount of time the tinting agent will remain solubilized within the solution at 25°C and 60% relative humidity.
Regarding claim 20, GLUCK discloses antiseptic fluids (Title), exemplifying chlorhexidine gluconate as an active ingredient (p.5 l.22-24, p.8 l.38-39, and Example 2, p.12 l.4) which meets the limitation of an antiseptic solution comprising chlorhexidine gluconate.
Further regarding claim 20, GLUCK discloses an exemplary range of concentrations of chlorhexidine salts in the antiseptic solution of between 0.05% and 1% (Example 2, p.12 l.32—p.13 l.6; Example 5, p.13 l.35 – p.14 l.13; and Example 6, p.14 l.14-28), and also discloses that it is “preferred that the concentration of the active ingredient is sufficient to achieve complete disinfection of the skin during film formation” (p.5a l.14 to p.6 l.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to optimize the concentration of the chlorhexidine gluconate, to achieve complete disinfection of the skin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only ordinary skill. See MPEP §2144.05(II).
DOVGAN discloses a method of preventing infections comprising the use of an effective amount of an antibacterial composition (Claim 1) comprising chlorhexidine gluconate (Claim 3) wherein the chlorhexidine gluconate has a concentration in a range of about 0.5% to about 10% (Claim 4), about 1% to about 6% (Claim 5) or about 2% to about 4% (Claim 6), by weight.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the chlorhexidine gluconate in the solutions of GLUCK at the concentrations disclosed by DOVGAN. The rationale to do so would have been the teaching of GLUCK to include the antiseptic in concentrations “sufficient to achieve complete disinfection of the skin” and the claims of DOVGAN that the claimed concentrations are effective. Further, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that the claimed range is critical. See MPEP 2144.05.
Further regarding claim 20, GLUCK discloses that “[t]he fluid of the invention may optionally contain a water miscible, non-toxic volatile co-solvent such as a lower alcohol, e.g. ethanol, isopropanol, or the like” (p.5a l.1-3), “for practical purposes however, the drying time of the solvent should be adjusted by the addition of the appropriate quantity of a water miscible volatile co-solvent such as ethanol or isopropanol, so that the film forming takes place preferably between about 30 and about 60 seconds” (p.5a l.10-14), and “[f]or certain purposes the co-solvent content might be raised as high as 70% by volume to reduce drying time…”; which meets the limitation of about 70% w/v of an alcohol solvent comprising isopropanol.
Still further regarding claim 20, GLUCK discloses, as exemplary film forming polymers, acrylaminoacrylates and methacrylates (p.9 l.5-21) which meets the limitation of a film forming polymer comprising an acrylate polymer.
Further regarding claim 20 and regarding claims 23 and 32, GLUCK discloses that the composition comprises a “carmosine (Food Red 3) dye solution” (Example 5 p.14 l.2-3), which meets the limitation of an ionic tinting agent (claim 20) and the tinting agent being Red No. 3 (claims 23 and 32).
Still further regarding claim 20, and regarding claims 22 and 31, since GLUCK discloses the same composition as claimed, one of ordinary skill at the time the invention was made would have expected the solution stability of composition over time of the GLUCK composition would be the same as claimed. 
Regarding claims 21 and 30, GLUCK discloses the concentration of the film forming polymer in the antiseptic solution to range between 1.0% and 10% (Examples 1-9, p.12 l.19—p.15 l.24, and further discloses that it “the viscosity of the antiseptic fluid can be adjusted to be sufficiently high as to avoid unnecessary and annoying run-off after application” (p.7 l.12-15).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to optimize the concentration of the film forming polymer, to “avoid unnecessary and annoying run-off after application”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only ordinary skill. See MPEP §2144.05(II).
Regarding claims 24 and 33, GLUCK discloses that “It is advisable to incorporate small amounts of a plasticiser to increase the flexbility[sic] of the film. Such plasticisers are for example the polyethylene glycols…” (p.7 l.16-18), which meets the limitation of the composition further comprising a plasticizer.
Regarding claims 28 and 29, GLUCK discloses at (p.1 l.4-14) that:
The invention relates to dual purpose antiseptic fluids, which additionally to being effective skin disinfectants are also capable on drying to form skin protective film with residual antibacterial properties.
These antiseptic fluids. while primarily applied as skin disinfectants for pre- and post surgery, dermatological infections, burn treatment as well as first aid for superficial wounds. cuts and abrasions. offer the additional advantage of a temporary or longer lasting skin and wound dressing depending on the film forming polymer used, without impairing the normal physiological activity of the skin.

which meets the limitation of a method of disinfecting a surface comprising applying the antiseptic solution of claim 20 to the surface (claim 28) and wherein the surface is human skin (claim 29).

Claims 25 and 34 are rejected under pre-AIA  35 USC §103(a) as being unpatentable over GLUCK in view of DOVGAN in further view of US Patent Application Publication 2004/0022755 (KAMATH).
The teachings of GLUCK in view of DOVGAN, are relied upon as detailed in (5) above.
While GLUCK discloses the presence of a plasticizer, specifically disclosing polyethylene glycol, it does not disclose expressly the plasticizer being an ester of an organic acid.
KAMATH discloses polyacrylic film forming composition (Title), comprising a plasticizer, and specifically exemplifying polyethylene glycol, dibutyl sebecate, or triethyl citrate.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to replace the polyethylene glycol of GLUCK with the dibutyl sebecate, or triethyl citrate of KAMATH since KAMATH teaches that they are functionally equivalent. See MPEP §§2144.06(II) and 2144.07. Further, it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP §§2144.06(II) and 2144.07.

Claims Free of the Prior Art
While rejected under 35 USC §251 as detailed above, claims 1-19, 26, 27, and 35-38 are free of the prior art.
GLUCK is the closest prior art made of record. Regarding patented claims 1-19, as with Patent Application Publications 2009/0156406 (DUJARDIN), 20110274770 (SCHOLZ), and 2003/0198673 (OSHLACK) during the prosecution of the parent application, GLUCK fails teach or fairly suggest the claimed potential film-forming polymers, and further fails to teach or fairly suggest the presence of a cationic surfactant. Regarding new claims 26 and 35, GLUCK fails to teach or fairly suggest the concentration of the plasticizer; KAMATH teaches a range of plasticizer concentrations significantly outside of those claimed. Regarding new claims 27 and 36, GLUCK teaches the concentration of the Red #3 as 0.1mL of a 1.0% w/v solution in a 100.0mL composition, which calculates to 0.001%, which is an order of magnitude below the lower limit of the claimed range. Regarding claims new claims 37 and 38, GLUCK fails to teach or suggest a method of adhering a drape to a surface as required by the claims.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,821,066 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent/
Patent Reexamination Specialist, CRU 3991